     Case 2:17-cv-00364-RAH-JTA Document 114 Filed 01/24/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION


IRISH JENKINS,                  )
                                )
     Plaintiff,                 )
                                )                    CIVIL ACTION NO.:
vs.                             )
                                )                   2:17-cv-00364-RAH-JTA
KOCH FOODS, INC.; KOCH FOODS OF )
ALABAMA, LLC; DAVID BIRCHFIELD; )
and MELISSA MCDICKINSON,        )
                                )
     Defendants.                )


PLAINTIFF’S RESPONSE TO THE MOTION TO QUASH FILED BY THE
     ALABAMA DEPARTMENT OF CORRECTIONS (Doc. 111)


      COMES NOW the Plaintiff and respectfully opposes the motion to quash

filed by the Alabama Department of Corrections (Doc. 111). The motion should be

denied for the following reasons:

1.    This is an employment discrimination action in which the Plaintiff, Irish

Jenkins, alleges that he was subjected to unlawful discrimination based on his race

and gender during the time he worked for defendants Koch Foods, Inc. and Koch

Foods of Alabama, LLC (collectively “Koch Foods”). He has also pled claims for

retaliation and asserted tort law claims. One of the issues in the case is whether

Koch Foods and/or its Human Resources leadership, Melissa McDickinson and
                                          1
     Case 2:17-cv-00364-RAH-JTA Document 114 Filed 01/24/20 Page 2 of 7




David Birchfield, discriminated, harassed, and/or retaliated against work-release

employees assigned to Koch Foods in Montgomery. The subpoena which is the

subject of the motion to quash seeks information relating to the alleged

mistreatment of the work-release employees at Koch Foods and the lesser

bargaining power those workers have to fend off unlawful discrimination,

harassment, and retaliation.

2.    Federal Rule of Civil Procedure 45(c)(3)(A) provides that, upon timely

motion, a court must quash or modify a subpoena that:

      (i)     fails to allow a reasonable time to comply; . . .

      (iii)   requires disclosure of privileged or other protected matter, if no
              exception or waiver applies; or

      (iv)    subjects a person to undue burden.

Fed. R. Civ. Pro. 45(c)(3)(A).

3.    In evaluating the reasonableness of a subpoena issued pursuant to Rule 45,

the Court may evaluate what is required to be produced. A subpoena scope is "not

limited to matters that are admissible or relevant to the issues formulated in the

case but extends to any non-privileged matter that is relevant to the claim or

defense of any party in the pending action." Wright & Miller, Federal Practice and

Procedure § 2459 (3d ed. 2010); see Dering v. Service Experts Alliance LLC, 1:06-

cv-357-RWS, 2007 U.S. Dist. LEXIS 89972, 2007 WL 4299968, at *2 (N.D. Ga.

Dec. 6, 2007).
                                           2
     Case 2:17-cv-00364-RAH-JTA Document 114 Filed 01/24/20 Page 3 of 7




4.    A court has options, other than to quash, when a subpoena is burdensome. It

may modify the subpoena to a scope that is reasonable or condition denial of the

motion to quash or modify on the person who requested the subpoena advancing

the reasonable cost of producing the material sought. Id.

5.    Initially, the Alabama Department of Corrections (“ADOC”) argues that the

subpoena should be quashed because it “is not able to collect any of the requested

documents at this time, due to the fact that the time allowed is unreasonable and

due to the fact that collecting the requested document in that timeframe would

subject the ADOC to undue burden.” (Doc. 111). ADOC offers no facts, arguments

or analysis as to why it cannot comply with the subpoena in the requested

timeframe, nor does it explain how the subpoena creates any undue burden.

      a.     The party resisting discovery has a heavy burden of showing why the

             requested discovery should not be permitted. Rossbach v. Rundle, 128

             F.Supp.2d 1348, 1354 (S.D . Fla. 2000) ("The onus is on

             the party resisting discovery to demonstrate specifically how the

             objected-to information is unnecessary, unreasonable or otherwise

             unduly burdensome."); Dunkin Donuts, Inc. v. Mary's Donuts, Inc.,

             2001 U.S. Dist. LEXIS 25204, 2001 WL 34079319 (S.D. Fla.

             2001)("the burden of showing that the requested information is not

             relevant to the issues in the case is on the party resisting discovery”)

                                          3
Case 2:17-cv-00364-RAH-JTA Document 114 Filed 01/24/20 Page 4 of 7




      (citation omitted); Gober v. City of Leesburg, 197 F.R.D. 519, 521

      (M.D. Fla. 2000)("The party resisting production of information bears

      the burden of establishing lack of relevancy or undue burden in

      supplying the requested information").

b.    To meet this burden, the party resisting discovery must demonstrate

      specifically how the objected-to request is unreasonable or otherwise

      unduly burdensome. See Fed. R. Civ. P. 33(b)(4); Panola Land

      Buyers Ass'n v. Shuman, 762 F.2d 1550, 1559 (11th Cir. 1985);

      Rossbach, 128 F.Supp.2d at 1353. Thus, to even merit consideration,

      "an objection must show specifically how a discovery request is

      overly broad, burdensome or oppressive, by submitting evidence or

      offering evidence which reveals the nature of the burden." Coker v.

      Duke & Co., 177 F.R.D. 682, 686 (M.D. Ala. 1998). Once

      the resisting party meets its burden, the burden shifts to the

      moving party to show the information is relevant and

      necessary. Gober, 197 F.R.D. at 521; see also Hunter's Ridge Golf

      Co. Inc. v. Georgia-Pacific Corp., 233 F.R.D. 678, 680 (M.D. Fla.

      2006).

c.    The ADOC made no effort to carry its burden of proof, so its motion

      to quash should be denied.

                                   4
     Case 2:17-cv-00364-RAH-JTA Document 114 Filed 01/24/20 Page 5 of 7




6.    The ADOC also argues the subpoena should be quashed because while it is

not aware if there is any investigative reports which could be responsive to the

subpoena, it would not be associated with an open investigation because it

considers the report to be protected until such investigation is closed. ADOC offers

no legal authority why any such investigation would be privileged and/or protected

from production.1 The ADOC has not carried its burden of proof with respect to

showing why its resistance to the discovery efforts of the Plaintiff are justified.2

4.    The ADOC’s motion to quash should be denied because it rests on general

objections which are disfavored under the Federal Rules of Civil Procedure. The

ADOC made no effort to carry its burden to show why the discovery sought by the

Plaintiff was unreasonable and/or unduly burdensome.

      WHEREFORE, PREMISES CONSIDERED, the ADOC’s motion to quash

the Plaintiff’s subpoena should be denied.

                                        Respectfully submitted,

                                        ATTORNEYS FOR PLAINTIFF:

                                        /s Heather Newsom Leonard
                                        Heather Newsom Leonard
                                        HEATHER LEONARD, P.C.
                                        2105 Devereux Circle, Suite 111

1
      Without knowing whether there is an open investigation, and if so, the
nature of the complaint that is the subject of the investigation, it is virtually
impossible for the Plaintiff to respond in any meaningful way to the ADOC’s
argument.

                                           5
Case 2:17-cv-00364-RAH-JTA Document 114 Filed 01/24/20 Page 6 of 7




                              Birmingham, AL 35243
                              Tel: (205) 977-5421
                              Fax: (205) 278-1400
                              Email: Heather@HeatherLeonardPC.com

                              /s Cynthia Forman Wilkinson
                              Cynthia Forman Wilkinson
                              WILKINSON LAW FIRM, PC
                              1717 3rd Avenue North, Suite A
                              Birmingham, Alabama 35203
                              Tel: (205) 250-7866
                              Fax:(205) 250-7869
                              Email: wilkinsonefile@wilkinsonfirm.net

                              /s Alicia K. Haynes
                              Alicia K. Haynes
                              Charles Guerrier
                              HAYNES & HAYNES, P.C.
                              1600 Woodmere Drive
                              Birmingham, AL 35226
                              Tel.: (205) 879-0377
                              Fax: (205) 897-3572
                              Email: akhaynes@haynes-haynes.com




                                6
     Case 2:17-cv-00364-RAH-JTA Document 114 Filed 01/24/20 Page 7 of 7




                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served on the following
counsel of record on January 24, 2020 via the court’s electronic filing service:

      Rachel V. Barlotta
      Sharonda C. Fancher
      Daisy Carlson
      BAKER, DONELSON, CALDWELL, & BERKOWITZ, PC
      Wells Fargo Tower
      420 North 20th Street, Suite 1400
      Birmingham, AL 365203

      Marion F. Walker
      Corey Goerdt
      Annalese Herndon Reese
      FISHER PHILLIPS, LLP
      2323 2ND Avenue North
      Birmingham, LA 35203

      Steve Marshall
      Carrie Ellis McCollum
      Joseph G. Stewart Jr.
      Alabama Department of Corrections
      P.O. Box 301501
      Montgomery, AL 36130-1501

                                       /s/ Heather Newsom Leonard
                                       OF COUNSEL




                                         7
